Citation Nr: 0732083	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  00-14 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected polyarthritis of the knees, hands, and 
ankles.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).

Procedural history 

In a December 1946 rating decision, service connection for 
polyarthritis of the knees, hands, and ankles was granted, 
and a 50 percent disability rating was assigned.  In an April 
1948 rating decision, he RO reduced the veteran's service-
connected polyarthritis to noncompensably (zero percent) 
disabling pursuant to a VA examination and a VA 
hospitalization.  This reduction in benefits was upheld by 
the Board in an October 1948 decision.

In a February 2000 rating decision, an increased 
(compensable) rating for polyarthritis was denied.  The 
veteran perfected an appeal of that denial.

This issue was denied by the Board in a February 2002 
decision.  However, the veteran had submitted a request for a 
hearing before the Board in January 2002.  That request had 
not been associated with the veteran's claims folder at the 
time of the Board's February 2002 decision.  The veteran was 
scheduled for the requested hearing.

The veteran appeared before a Veterans Law Judge at a hearing 
that was conducted at the St. Paul RO in August 2002.  A 
transcript of that hearing is associated with the veteran's 
claims folder.

The Board issued two decisions dated in November 2002:  the 
first decision vacated the previous denial of February 2002 
and the second one denied the veteran's claim, including 
consideration of the veteran's testimony during the August 
2002 hearing.

The veteran filed an appeal of the November 2002 denial with 
the United States Court of Appeals of Veterans Claims (the 
Court).  A Joint Motion for Remand was filed with the Court.  
The Court granted the motion for remand in December 2003.

In July 2004, a motion to advance this case on the Board's 
docket was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2007).

In August 2004, the claim was remanded for additional 
procedural development.  After this development was 
completed, the case was returned to the Board.  In July 2005, 
the Board wrote to the veteran, asking whether he wished 
another hearing in light of the fact that the Veterans Law 
Judge who had conducted the August 2002 hearing was no longer 
employed at the Board.  The veteran responded in the negative 
in August 2005.

In August 2005, the Board denied the claim for an increased 
(compensable) rating for service-connected polyarthritis.  
The veteran again appealed to the Court.  A Joint Motion for 
Remand was filed with the Court in May 2007.  The Court 
granted the motion for remand in June 2007.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.

Issue no longer on appeal

In the August 2005 decision, the Board also denied service 
connection for osteoarthritis of the multiple joints, to 
include as secondary to the service-connected polyarthritis 
of the knees, hands, and ankles.  The May 2007 Joint Motion 
for Remand reflects that the veteran abandoned his appeal of 
that denial.  
See Bucklinger v. Brown, 5 Vet. App. 435, 436 (1993).  
Accordingly, the Board's August 2005 decision is final as to 
that issue.  See 38 C.F.R. § 20.1100 (2007).




REMAND

The May 2007 Joint Motion for Remand reflects that the Board 
erred by not obtaining an adequate medical examination for 
evaluation of the veteran's polyarthritis.  Therefore, a 
current medical examination is necessary.

This issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the veteran for 
an examination to determine the current 
severity of his service-connected 
polyarthritis of the knees, hands, and 
ankles.  The examiner should specifically 
indicate whether the veteran currently 
has polyarthritis of the knees, hands, 
and ankles which was diagnosed in 1946, 
as opposed to the later-diagnosed 
osteoarthritis of the multiple joints.  
Appropriate diagnostic testing may be 
scheduled, if such is deemed to be 
necessary by the examiner.  The report of 
the examination should be associated with 
the veteran's VA claims folder.

2.  After the development requested above 
has been completed, and after undertaking 
any additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
counsel should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

